Case: 19-60767      Document: 00515821800         Page: 1    Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 14, 2021
                                  No. 19-60767                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Berta Alicia Baires-Lemos,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 251 103


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Petitioner Berta Alicia Baires-Lemos, a native and citizen of
   El Salvador, first entered the United States illegally in 2013 and was removed.
   She reentered illegally in 2015 and applied for immigration relief. She has
   filed a petition seeking review of the Board of Immigration Appeals’ (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60767       Document: 00515821800           Page: 2    Date Filed: 04/14/2021




                                      No. 19-60767


   affirming the immigration judge’s (IJ) denial of her application for
   withholding of removal and protection under the Convention Against
   Torture (CAT).
            Baires claims the BIA’s decision upholding the IJ’s denial of relief was
   erroneous because the IJ failed to ask her to articulate her proposed social
   group. She further asserts the BIA erred in upholding the IJ’s finding that
   the threats she experienced in El Salvador did not rise to the level of
   persecution.     Finally, she claims the BIA erred in upholding the IJ’s
   conclusion that she had failed to prove it was more likely than not she would
   be tortured if returned to El Salvador.
            “When the BIA affirms the IJ’s decision without an opinion, as is the
   case here, the IJ’s decision is the final agency decision for purposes of judicial
   review on appeal.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
   We review the immigration court’s factual findings for substantial evidence;
   its legal conclusions, de novo. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir.
   2007).
            According to Baires, she fled El Salvador with her youngest son
   because the gangs would not “leave [her] alone and in peace”.                She
   explained: her adult daughter’s ex-boyfriend was the leader of a gang; and,
   after her daughter ended the relationship, he threatened to kill Baires and her
   youngest son.
            While the ex-boyfriend threatened Baires’ daughter many times via
   text messages, Baires only testified to isolated incidents of verbal harassment.
   She testified the ex-boyfriend had once confronted her on her way home from
   work and warned she should not “cross through” that part of town. Later,
   he stopped her in the street and asked her why she was prohibiting her
   daughter from seeing him. As the IJ noted, Baires was never physically
   harmed by the ex-boyfriend, and neither were any of her children. Indeed,




                                           2
Case: 19-60767      Document: 00515821800          Page: 3   Date Filed: 04/14/2021




                                    No. 19-60767


   Baires’ daughter, who was subjected to most of the ex-boyfriend’s threats,
   continues to live in El Salvador and has not been harmed.
          Baires has proven, at most, she suffered two incidents of harassment
   unaccompanied by physical harm or a significant deprivation of liberty. See
   Eduard v. Ashcroft, 379 F.3d 182, 187 n.4 (5th Cir. 2004) (defining
   persecution as “an extreme concept” requiring “more than a few isolated
   incidents of verbal harassment” (internal quotation marks and citation
   omitted)).    As such, the evidence does not compel reversing the IJ’s
   determination that Baires did not establish harm rising to the level of
   persecution warranting withholding of removal. See Chen, 470 F.3d at 1134.
          According to Baires, it was erroneous for the IJ not to ask her to
   identify a particular social group (PSG). She contends: the proposed social
   groups of gender and family were raised in her testimony; and the IJ erred in
   failing to consider and make factual findings on those groups.
          Before the BIA, Baires asserted she was a member of two PSGs:
   “people in fear of violence in El Salvador”; and “Salvadorian Women Seen
   as Vulnerable and Unprotected by [a] Criminal Gang Organization”. These
   proposed social groups differ, however, from the groups raised in Baires’
   petition for review. For example, she contends that, through her testimony
   before the IJ, she “may have articulated” various family and gender based
   social groups, such as “Salvadoran mother of young single female unable to
   leave relationship with male partner”.
          Because Baires did not raise these proposed social groups in her appeal
   to the BIA, or otherwise challenge the IJ’s purported error in failing to ask
   her to articulate a PSG, she has failed to exhaust her available remedies, and
   we lack jurisdiction to consider such claims. See Omari v. Holder, 562 F.3d
   314, 321 (5th Cir. 2009).




                                         3
Case: 19-60767      Document: 00515821800           Page: 4   Date Filed: 04/14/2021




                                     No. 19-60767


          Finally, the IJ reasonably denied Baires’ request for protection under
   CAT. In seeking to establish one of the conditions that must be satisfied for
   such relief, although Baires testified she would be killed by her daughter’s ex-
   boyfriend and his gang if she returned to El Salvador, as noted supra, there is
   no evidence in the record she was ever physically harmed by the ex-boyfriend
   or his gang. Baires identified only a single instance where the ex-boyfriend
   possibly threatened her, when she was on her way home from work.
          Baires claims mental suffering can constitute the requisite torture
   under BIA precedent and the ex-boyfriend’s persistent text messages to her
   daughter threatening the family satisfy the definition of torture. As Baires
   acknowledges, however, to constitute torture, mental pain and suffering
   must be “prolonged mental harm” caused by conduct such as “threatened
   infliction of severe physical pain or suffering” or “[t]he threat of imminent
   death” or “[t]he threat that another person will imminently be subjected to
   death”. 8 C.F.R. § 208.18(a)(4). The ex-boyfriend’s conduct would not
   cause the sort of mental pain and suffering protected against by CAT.
          Baires’ testimony regarding the murder of her cousin by gang
   members likewise does not establish “it is more likely than not” she will be
   tortured if returned to El Salvador. Mwembie v. Gonzales, 443 F.3d 405, 415
   (5th Cir. 2006). As the IJ noted, while Baires speculated her daughter’s ex-
   boyfriend was involved in the murder, she admitted she did not know why
   her cousin was killed or who had killed him.
          DISMISSED in part; DENIED in part.




                                          4